DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 07/12/2019, 07/31/2019, 09/16/2020, 03/11/2021, 04/27/2022, and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation “the tasks" in line 6. There is insufficient antecedent basis for this limitation in the claims, thereby rendering the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (U.S. Pub. 2010/0167249 A1).
Regarding claims 1 and 11, Ryan discloses a system ([0017]; [0029]) and method ([0001]) for assessing an operator’s performance of a medical procedure using a medical simulator, the system/method comprising:
	a simulation interface device comprising a physical assembly (Fig. 1; [0017], body form 22) that includes one or more sensors configured to generate parameters related to an operator’s manipulation of one or more medical tools within the physical assembly when performing a medical procedure (Fig. 2; [0018], where body form 22 has sensors (i.e., a plurality of cameras 40) to provide a proximate view of instruments 32 within body form 22);
	one or more computing devices comprising one or more processors and one or more non-transitory storage devices for storing instructions (Fig. 1; [0017], where computer 36 contains software programs for executing the medical simulator), wherein execution of the instructions by the one or more processors causes the one or more computing devices to: receive, during performance of the medical procedure by the operator, the parameters generated by the one or more sensors ([0017-0018]; [0020]; [0027], where computer 36 receives data produced during the simulation/training to monitor training in real-time);
	derive performance metrics associated with the operator’s performance of the medical procedure, wherein at least a portion of the performance metrics are derived using the parameters generated by the one or more sensors ([0022-0023], where data generated by motion analysis engine 52 is fed to a statistical analysis engine 70 that derives performance metrics/measures based on the tracked position of instruments 72 during the simulation);
	compare the performance metrics with predefined benchmarks that are utilized to assess the operator’s performance ([0022-0023], where the performance metrics/measures are compared to predefined benchmarks (previously set criteria)); and
	generate, based at least in part on the comparison of the performance metrics with the predefined benchmarks, performance evaluation information related to the operator’s performance during the medical procedure ([0022-0023], where, based on the comparison, a set of metrics that score the trainee’s performance are generated).

	Regarding claims 10 and 20, Ryan discloses wherein the simulation interface device comprises one or more openings for receiving the one or more tools during the medical procedure (Fig. 1, #26; [0018], where the instruments are inserted through body panel 26); and 
	the one or more sensors are configured to generate data relating to positions and movements of the one or more tools inside the one or more openings (Figs. 2 & 3, #40; [0018], where multiple cameras may be situated within the body form 22 to capture visual images of one or more instrument 32 when they are inserted through the body panel 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-6, 8-9, 12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Jarc et al. (hereinafter “Jarc”) (U.S. Pub. 2016/0314710 A1).
Regarding claims 2 and 12, Ryan discloses wherein the pre-defined benchmarks are utilized to evaluate the operator’s proficiency with respect to:
	efficiency metrics indicating whether the medical procedure, or the tasks associated with the medical procedure, is performed in an efficient fashion as defined by the predetermined benchmarks ([0022]; [0097], where score criteria may be based on time and/or instrument path length compared against the performance of a database of other persons); and
	precision metrics indicating whether the medical procedure, or the tasks associated with the medical procedure, is performed by the operator with a level of precision as defined by the predetermined benchmarks ([0022]; [0097], where the score criteria may also be based on precision metrics such as smoothness of movement, or other parameters indicative of performance).
	However, Ryan does not expressly disclose wherein the pre-defined benchmarks are utilized to evaluate the operator’s proficiency with respect to: protocol adherence metrics and safety metrics. Yet, Jarc teaches evaluating and scoring the user’s performance based on protocol adherence metrics indicating whether tasks associated with performing the medical procedure were correctly completed ([0076]; [0098], where performance metrics evaluated include how well the trainee performed the tasks at different stages of the procedure) and whether the tasks were performed in an appropriate order ([0104], where feedback further includes whether the user completed the tasks in a certain, appropriate order), as well as safety metrics indicating whether usage of the one or more medical tools during the medical procedure resulted in errors corresponding to one or more potential health risks ([0065], where feedback also includes alerts when the user has deviated too much from appropriate instrument placement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate additional performance metrics, such as protocol adherence and safety metrics as taught by Jarc, in addition to those evaluated in Ryan in order to more accurately assess the user/operator’s performance of the medical procedure.

Regarding claims 5 and 15, Ryan discloses wherein operator data is compared to preset benchmarks that are predetermined, or defined, at least in part, during a calibration mode ([0022-0023], comparison to preset criteria). However, Ryan does not expressly disclose wherein the benchmarks are determined by averaging monitored performance metrics gathered during medical procedures performed by one or more operators who are determined to have proficient skill levels. Yet, Jarc teaches this limitation ([0097]; [0101], where benchmarks can be averaged positions, movements, and/or placements from prior performances of persons with expert skill levels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use average performance metrics as taught by Jarc when presetting the benchmarks as disclosed in Ryan in order to, for example, assess how the user is performing compared to persons with expert skill levels, or even compared to their peers, for example.

Regarding claims 6 and 16, Ryan discloses wherein the medical procedure is performed in a training mode ([0022]; [0024]; [0027], where the modes of operation for the training simulator used for the medical procedure simulation include real-time feedback/guidance, such as score-keeping); and feedback is output to the operator in the form of visual, auditory or haptic cues during the medical procedure ([0028], where haptic feedback is provided to the user during the simulation).
However, Ryan does not expressly disclose wherein the feedback output to the operator at least indicates when errors are committed, and when the tasks are performed in an incorrect order. Yet, Jarc teaches those limitations ([0065]; [0084]; [0104], where feedback output to the user includes alerts when the user commits an error, such as deviating too much from the appropriate placement of the surgical instruments, and a score exemplifying user performance, including effective completion of a task by following a certain order of acts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate and output additional performance metrics, such as protocol adherence and safety metrics (i.e., errors) as taught by Jarc, in addition to those evaluated in Ryan in order to more accurately assess the operator’s performance of the medical procedure and aid the user in improving and/or maintaining certain skills.

Regarding claims 8 and 18, Ryan fails to expressly disclose wherein the performance evaluation information at least identifies any errors that were detected during the medical procedure. However, Jarc teaches that limitation ([0065]; [0084], where feedback, or performance evaluation information, includes alerts when the user commits an error, such as deviating too much from the appropriate placement of the surgical instruments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate additional performance metrics, such as safety metrics (i.e., errors) as taught by Jarc, in addition to those evaluated in Ryan in order to more accurately assess the operator’s performance of the medical procedure.

Regarding claims 9 and 19, Ryan does not expressly disclose wherein the performance evaluation information includes one or more recommended exercises for the operator that are selected based, at least in part, on the performance metrics generated during the medical procedure, and wherein the operator can execute the one or more recommended exercises using the medical simulation system. Yet, Jarc teaches these limitations ([0108], where training can be modified to improve a training program for a particular task that the user has difficulty performing based on the user’s performance data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include as feedback one or more recommended exercises, or tasks, for the user to practice, as taught by Jarc, based on the comparison of the operator’s performance data with the predefined benchmarks as taught by Ryan to help improve and/or maintain the user’s skills. 


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Cunningham et al. (hereinafter “Cunningham”) (U.S. Pub. 2001/0016804 A1).	Regarding claims 3 and 13, Ryan discloses wherein a feedback system is configured to output a simulated imaging feed that displays one or more medical tools being inserted and moved about a simulated anatomy in real-time during a simulated procedure ([0023], where simulated instruments are displayed on display monitor 38 based on the position of actual instruments 32 moving within body form 22). While Ryan discloses simulated procedures including exploratory surgeries, Ryan does not expressly disclose a simulated endovascular procedure. However, Cunningham teaches wherein the simulated procedure may be an endovascular procedure ([0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the system of Ryan to simulate additional medical procedures, such as endovascular procedures, as taught by Cunningham, in order to offer a variety of training for a larger population of users.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Piron et al. (hereinafter “Piron”) (U.S. Pub. 2016/0155364 A1), Cunningham, and Jarc.
	Regarding claims 4 and 14, Ryan does not expressly disclose wherein the medical procedure is a simulated mechanical thrombectomy procedure associated with treating a blood clot resulting from an acute ischemic stroke. However, Piron teaches a simulated mechanical thrombectomy procedure associated with treating a blood clot in the brain ([0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the system of Ryan to simulate additional medical procedures, such as a mechanical thrombectomy procedure, as taught by Piron, in order to offer a variety of training for a larger population of users.
Additionally, Ryan fails to disclose further wherein the one or more medical tools at least include one of a: guide wire, catheter, sheath, balloon guide, aspiration device, stent retriever, or stent. Yet, Cunningham, which teaches a surgical simulation interface device capable of communicating with a computer running a simulation program and comprising an instrument capable of being manipulated by the user, teaches wherein instrument 110 (Fig. 1) may comprise one or more actual or mock endovascular devices, such as guidewires, catheters, sheaths, or other actual or mock surgical instruments ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the system of Ryan to simulate additional medical procedures requiring the use of additional instruments, such as those taught by Cunningham, in order to offer a variety of training for a larger population of users.
Moreover, Ryan discloses wherein the pre-defined benchmarks are used to determine whether the simulated procedure is performed by the operator in a precise, and efficient manner ([0022]; [0097]). However, Ryan does not expressly disclose wherein the pre-defined benchmarks are used to determine whether the simulated procedure is performed by the operator in a safe manner and according to a defined protocol. Yet, Jarc teaches those limitations ([0065]; [0076]; [0098]; [0104], where performance metrics evaluated include how well the trainee performed the tasks at different stages of the procedure, and where feedback further included alerts when the user has deviated too much from appropriate instrument placement and poses a risk of harm to the patient). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate additional performance metrics, such as protocol adherence and safety metrics, as taught by Jarc, in addition to those evaluated in Ryan in order to more accurately assess the operator’s performance of the medical procedure.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Wu (U.S. Pub. 2012/0064497 A1).
	Regarding claims 7 and 17, Ryan does not expressly disclose wherein the medical procedure is performed in a test mode. However, Wu teaches simulation of real-life situations comprising both training and testing conditions ([0068]). Further, Wu teaches wherein training assistance is turned off or deactivated in the test mode ([0072], where training aids are turned off). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a test mode into the simulation system of Ryan, as taught by Wu, in order to indicate a more serious “testing” mode, wherein the user’s performance during this mode may be used to calculate the user’s score, so that the user can be scored on their presumed best attempt at the simulated procedure without interruptions from a training aid and/or other outputs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715